le government entities division department of the treasury internal_revenue_service washington d c mar uniform issue list t el ka ty legend taxpayer taxpayer company a ira sponsor p amount r amount s amount t amount x w irs office date date date date page dear this letter is in response to a ruling_request submitted by you dated in which you request approval of the recharacterication of individual_retirement_arrangement ira accounts under sec_408a of the internal_revenue_code ‘code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer and taxpayer the taxpayers are a husband and wife who in direction of their tax advisor with company a transferred their ira accounts with ira sponsor p from traditional iras to roth_ira accounts on date taxpayer transferred amount r and taxpayer transferred amount s for a total of amount x axpayer sold his interest in a partnership as a result of the however during proceeds received from this sale the taxpayers’ adjusted_gross_income for exceeded the dollar_figure limitation imposed on ira recharacterizations thereby disqualifying the taxpayers from undertaking such a recharacterization in was however erroneously overlooked by the taxpayers’ tax advisor company a this at the in the taxpayers switched tax advisors for the year and received conflicting advice as to whether they were eligible to rescind their ira recharacterization to correct the matter as a result the taxpayers missed rescinding their roth_ira recharacterization by the prescribed december taxpayers switched back to their original tax advisor company a and subsequently filed an amended joint recharacterization because of this amendment the taxpayers were subject_to amount t in penalties for income_tax return on date to reflect the improper deadline in the later discussions with internal_revenue_service irs personnel led to the taxpayers submitting a request to the w irs office to dismiss the penalties for because of the circumstances surrounding the matter in a letter dated date the w irs office issued a létter to the taxpayers dismissing the subject penalties for because of reasonable_cause the incomplete advice they received from their tax advisor this letter did not however specifically allow the taxpayers to recharacterize their roth_ira accounts back to traditional_ira accounts with ira sponsor p the taxpayers subsequently requested that ira sponsor p recharacterize their roth_ira accounts back to traditional iras however in a letter dated date irs sponsor p advised the taxpayers that because their recharacterization request was dated after the prescribed december jeadline and the jetter received from the w irs office did not specifically allow the recharacterization they would have to request a private_letter_ruling from the irs permitting the recharacterization page based on the above facts and representations the taxpayers have requested a ruling pursuant to sec_301_9100-3 of the procedure and administration regulations the reulations that because of the circumstances surrounding this ira recharacterization specifically the incomplete advice of their tax advisor the irs permit them to rescind and recharacterize their roth_ira accounts back to traditional_ira accounts with ira sponsor p for the tax_year because of the reasonable_cause involved with respect to the taxpayers’ request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of the ira contributions sec_1_408a-5 of the regulations question and answer describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 of the regulations q a provides in summary that an individual with modified_adjusted_gross_income agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a b provides that in the case of a husband and wife who file a joint federal_income_tax return the modified agi is the modified agi derived from the joint_return using the couple’s combined income code sec_408a provides in relevant part that a married individual filing a joint federal_income_tax return may not contribute to a roth_ira for a taxable_year if his her adjusted_gross_income for said year exceeds dollar_figure page sec_1_408a-5 of the regulations q a a provides guidance with respect to the calculation of income attributable to recharacterized amounts see also sec_1 a c ii of the regulations sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations the regulations in general provide guidance concerning requests for relief submitted to the internal_revenue_service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code section of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1999_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional ra to a roth_ira page announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira the information presented by the taxpayers demonstrates that they received erroneous and confusing information from their tax advisors in their missing the december since the taxpayers timely filed a joint been eligible for relief under either announcement or announcement however because the taxpayers missed the due dates set forth in the announcements it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations _ roth_ira recharacterization date provided by law federal_income_tax return they would have which resulted in and the taxpayers were ineligible to convert their traditional ras to roth iras since their adjusted_gross_income for the calendar_year exceeded dollar_figure however at the time of the conversions the taxpayers believed their traditional iras had been properly converted to roth iras because they had been so advised by company a additionally the taxpayers ineligibility to convert their traditional iras and their failure to timely recharacterize their roth iras were not discovered by the service prior to their filing an amended federal_income_tax return for with respect to the taxpayers’ request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that the taxpayers have acted reasonably and in good_faith with respect to making the election to recharacterize their roth ras as traditional iras specifically the service has concluded that the taxpayers have met the requirements of clauses i and v of sec_301_9100-3 of the regulations however the service concludes as such only with respect to the taxpayers’ conversion of their traditional iras to roth iras therefore the service concludes with respect to the taxpayers’ ruling_request that pursuant to sec_301_9100-3 of the regulations the service waives the norma roth_ira recharacterization rules and as a result the taxpayers are granted a period of days from the issuance of this ruling letter to recharacterize their roth iras as traditional iras please note that in conjunction with recharacterizing taxpayers’ roth iras the taxpayers must file an amended calendar_year federal_income_tax return consistent therewith if they have not already done so furthermore they must file any additional tax returns necessary to comply with this letter_ruling if any page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely yours donzeli littlejohn manager technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
